Zimmerman, J.,
dissenting. In my opinion, decedent’s daughters had the right to succeed to the joint and survivor-ship bank accounts, established by contract, immediately upon the death of the decedent, under Section 5731.02 (E), Revised Code. By virtue of that section, the tax is levied upon the right of succession. Such accounts when created in the 1950’s were of advantage to decedent’s daughters, and their assent to the *9arrangement may be inferred in the absence of any showing to the contrary. Snch right of succession is subject to succession taxation as a nonprobate asset, and such tax is collectible on that basis from the proceeds of the accounts. Moreover, the disclaimer as to the accounts made several months after decedent’s death does not operate to change the situation tax-wise.
Therefore, I would reverse the judgment of the Court of Appeals and affirm that of the Probate Court. For its reasoning, see In re Estate of Bauer, 91 Ohio Law Abs. 162, 191 N. E. 2d 859 (affirmed by the Court of Appeals for Fulton County).